The appeal is from an order of the Supreme Court, Kings County, entered October 15, 1980, which denied petitioners’ motion for discovery and inspection of certain reports and records of the respondent the Brooklyn Union Gas Company. Order reversed, without costs or disbursements, and petitioners’ motion for discovery and inspection is granted, but limited to a one-square block area from petitioners’ residence and to a time period of one year preceding the accident. Since petitioners have demonstrated that a cause of action exists, CPLR 3102 (subd [c]) would authorize preaction discovery to allow them to frame their complaint and obtain the identity of prospective defendants (Matter of Urban v Hooker Chems. & Plastics Corp., 75 AD2d 720; Matter of Houlihan-Parnes Realtors [Cantor Fitzgerald & Co.], 58 AD2d 629). However, to the extent that the petitioners’ motion for discovery and inspection sought respondent’s records covering a five-block area for a period of three years, it was overly broad (cf. Yannick v Tube City Iron & Metal Co., 77 AD2d 623). Titone, J. P., Mangano, Cohalan and O’Connor, JJ., concur.